Citation Nr: 0628582	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-42 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to special monthly compensation based on aid and 
attendance of another.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran had active duty service from September 1945 to 
September 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The claim is under the 
jurisdiction of the Buffalo, New York, RO.

Although the February 2004 rating decision denied entitlement 
to special monthly compensation based on aid and attendance 
or being housebound, the substantive appeal to the Board (VA 
Form 9) limited the appeal to entitlement to aid and 
attendance benefits.

The record indicates that the veteran has raised a claim for 
service connection for cortical blindness secondary to his 
service connected condition.  This matter is REFERRED to the 
RO for any necessary action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 1948, the veteran was awarded service connection for 
rheumatic heart disease and mitral insufficiency.  Following 
an April 1953 VA examination, a June 1953 rating decision 
noted that the diagnosis had been changed from rheumatic 
heart disease to cardiac neurosis.  The decision indicated 
that the condition was ratable as neurocirculatory asthenia.  
As was consistent with notice practices at that time, the 
notice letter listed the condition generically as 
"circulatory disorder."  Following an October 1964 VA 
cardiac examination showing no cardiac disease, a November 
1964 rating decision listed the service-connected disorder as 
psychophysiologic cardiovascular reaction.  

In August 1990, the veteran filed a claim for service 
connection for a heart condition.  This claim was based on 
the veteran's recent heart attacks.  The claim was never 
addressed by the RO.  

The veteran underwent VA examination in September 2003 which 
indicated the following diagnoses:  cortical blindness; 
coronary artery disease; diabetes mellitus; atrial 
fibrillation; and hypertension.  The examiner determined that 
the veteran needed the aid and assistance of another due to 
his disabilities.

In May 2004, the appellant's spouse asserted that the 
veteran's cortical blindness and coronary artery disease were 
related to his service-connected "circulatory disorder."  

Given the changes in diagnoses throughout the years for the 
service-connected cardiac neurosis/"circulatory disorder" 
additional VA examination is necessary to determine the exact 
residuals of the service-connected disorder.  In addition, 
there is a pending claim for service connection for heart 
disease which is construed by the Board as intertwined with 
the cardiac neurosis as symptoms could overlap and it is 
unclear what cardiac symptoms, if any, are related to the 
service connected cardiac neurosis.  Moreover, the veteran is 
deemed disabled, at least in part, due to coronary artery 
disease; thus, the claim for service connection for heart 
disease must first be adjudicated.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, on March 3, 
2006, the United Stated Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 C.F.R. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159 (b) (2005) apply to all five elements of a 
claim for service connection.  Since the claim must be 
remanded for other development, the RO should correct any 
defects in the VCAA notices previously provided the veteran. 

Accordingly, the case is REMANDED for the following action:

1.	The RO is to send the veteran 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.	The RO should take the appropriate 
steps to obtain any outstanding medical 
records that are pertinent to the 
matter on appeal, and associate such 
records with the claims file.  After 
securing the necessary release, the RO 
should obtain these records.

3.	The RO should take the appropriate 
measures to address the veteran's 
pending claim for entitlement to 
service connection for a heart 
condition resulting in heart attack.  

4.	The RO should schedule the veteran for 
VA cardiac and psychiatric examinations 
to determine the current severity and 
residuals of his service-connected 
psychophysiologic cardiac reaction.  
All indicated tests and studies are to 
be performed.  Prior to the 
examination, the claims folder must be 
made available to and reviewed by the 
examiners.  

The examiner(s) are to provide a 
detailed review of the veteran's 
history, current complaints, and the 
severity of his service-connected 
psychophysiologic cardiac reaction.  
The examiner(s) should provide a 
current diagnosis for the service-
connected disorder, and specify any 
additional conditions that are deemed 
to be a residual of the service-
connected disorder.  The examiner(s) 
should then indicate whether the 
veteran's service-connected disability 
and any associated residual conditions 
render him in need of the aid and 
attendance of another.  The examiner(s) 
must provide a clear explanation for 
each finding and opinion expressed.

5.	Thereafter, following any other 
development, the RO should readjudicate 
the issue of entitlement to special 
monthly compensation based on the need 
for aid and attendance based on all the 
evidence of record.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should 
be provided a Supplemental Statement of 
the Case and afforded an applicable 
time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

